Exhibit 10.46

 

A.A.P.L. FORM 610 - 1989

 

MODEL FORM OPERATING AGREEMENT

 

 

OPERATING AGREEMENT

DATED

 

 

 

Effective July 1,

2003,

 

 

 

 

 

Year

 

 

 

OPERATOR

 

WOOLSEY OPERATING COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

 

CONTRACT AREA

 

SEE PROSPECT EXHIBITS “A”, ATTACHED HERETO AND MADE A PART HEREOF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNTY OF

 

BARBER, COMANCHE,

, STATE OF

KANSAS

 

 

KIOWA

 

 

 

 

 

COPYRIGHT 1989 – ALL RIGHTS RESERVED

 

 

AMERICAN ASSOCIATION OF PETROLEUM

 

 

LANDMEN, 4100 FOSSIL CREEK BLVD.

 

 

FORT WORTH, TEXAS, 76137, APPROVED FORM.

 

 

 

 

 

A.A.P.L. NO. 610 – 1989

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Title

 

 

 

I.

 

DEFINITIONS

II.

 

EXHIBITS

III.

 

INTERESTS OF PARTIES

 

 

A.  OIL AND GAS INTERESTS:

 

 

B.  INTERESTS OF PARTIES IN COSTS AND PRODUCTION:

 

 

C.  SUBSEQUENTLY CREATED INTERESTS:

IV.

 

TITLES

 

 

A.  TITLE EXAMINATION:

 

 

B.  LOSS OR FAILURE OF TITLE:

 

 

1.  Failure of Title

 

 

2.  Loss by Non-Payment or Erroneous Payment of Amount Due

 

 

3.  Other Losses

 

 

4.  Curing Title

V.

 

OPERATOR

 

 

A.  DESIGNATION AND RESPONSIBILITIES OF OPERATOR:

 

 

B.  RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR:

 

 

1.  Resignation or Removal of Operator

 

 

2.  Selection of Successor Operator

 

 

3.  Effect of Bankruptcy

 

 

C.  EMPLOYEES AND CONTRACTORS:

 

 

D.  RIGHTS AND DUTIES OF OPERATOR:

 

 

1.  Competitive Rates and Use of Affiliates

 

 

2.  Discharge of Joint Account Obligations

 

 

3.  Protection from Liens

 

 

4.  Custody of Funds

 

 

5.  Access to Contract Area and Records

 

 

6.  Filing and Furnishing Governmental Reports

 

 

7.  Drilling and Testing Operations

 

 

8.  Cost Estimates

 

 

9.  Insurance

VI.

 

DRILLING AND DEVELOPMENT

 

 

A.  INITIAL WELL:

 

 

B.  SUBSEQUENT OPERATIONS:

 

 

1.  Proposed Operations

 

 

2.  Operations by Less Than All Parties

 

 

3.  Stand-By Costs

 

 

4.  Deepening

 

 

5.  Sidetracking

 

 

6.  Order of Preference of Operations

 

 

7.  Conformity to Spacing Pattern

 

 

8.  Paying Wells

 

 

C.  COMPLETION OF WELLS; REWORKING AND PLUGGING BACK:

 

 

1.  Completion

 

 

2.  Rework, Recomplete or Plug Back

 

 

D.  OTHER OPERATIONS:

 

 

E.  ABANDONMENT OF WELLS:

 

 

1.  Abandonment of Dry Holes

 

 

2.  Abandonment of Wells That Have Produced

 

 

3.  Abandonment of Non-Consent Operations

 

 

F.  TERMINATION OF OPERATIONS:

 

 

G.  TAKING PRODUCTION IN KIND:

 

 

(Option 1) Gas Balancing Agreement

 

 

(Option 2) No Gas Balancing Agreement

VII.

 

EXPENDITURES AND LIABILITY OF PARTIES

 

 

A.  LIABILITY OF PARTIES:

 

 

B.  LIENS AND SECURITY INTERESTS:

 

 

C.  ADVANCES:

 

 

D.  DEFAULTS AND REMEDIES:

 

 

1.  Suspension of Rights

 

 

2.  Suit for Damages

 

 

3.  Deemed Non-Consent

 

 

4.  Advance Payment

 

 

5.  Costs and Attorneys’ Fees

 

 

E.  RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES:

 

 

F.  TAXES:

VIII.

 

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

 

 

A.  SURRENDER OF LEASES:

 

 

B.  RENEWAL OR EXTENSION OF LEASES:

 

 

C.  ACREAGE OR CASH CONTRIBUTIONS:

 

i

--------------------------------------------------------------------------------


 

 

 

D.  ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST:

 

 

E.  WAIVER OF RIGHTS TO PARTITION:

IX.

 

INTERNAL REVENUE CODE ELECTION

X.

 

CLAIMS AND LAWSUITS

XI.

 

FORCE MAJEURE

XII.

 

NOTICES

XIII.

 

TERM OF AGREEMENT

XIV.

 

COMPLIANCE WITH LAWS AND REGULATIONS

 

 

A.  LAWS, REGULATIONS AND ORDERS:

 

 

B.  GOVERNING LAW:

 

 

C.  REGULATORY AGENCIES:

XV.

 

MISCELLANEOUS

 

 

A.  EXECUTION:

 

 

B.  SUCCESSORS AND ASSIGNS:

 

 

C.  COUNTERPARTS:

 

 

D.  SEVERABILITY

XVI.

 

OTHER PROVISIONS

 

ii

--------------------------------------------------------------------------------


 

OPERATING AGREEMENT

 

THIS AGREEMENT, entered into by and between WOOLSEY OPERATING COMPANY, LLC,
hereinafter designated and referred to as “Operator,” and the signatory party or
parties other than Operator, sometimes hereinafter referred to individually as
“Non-Operator,” and collectively as “Non-Operators.”

 

WITNESSETH:

 

WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land identified in Exhibit “A,” and the parties
hereto have reached an agreement to explore and develop these Leases and/or Oil
and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,

 

NOW, THEREFORE, it is agreed as follows:

 

ARTICLE I.

DEFINITIONS

 

As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:

 

A.                                   The term “AFE” shall mean an Authority for
Expenditure prepared by a party to this agreement for the purpose of estimating
the costs to be incurred in conducting an operation hereunder.

 

B.                                     The term “Completion” or “Complete” shall
mean a single operation intended to complete a well as a producer of Oil and Gas
in one or more Zones, including, but not limited to, the setting of production
casing, perforating, well stimulation and production testing conducted in such
operation.

 

C.                                     The term “Contract Area” shall mean all
of the lands, Oil and Gas Leases and/or Oil and Gas Interests intended to be
developed and operated for Oil and Gas purposes under this agreement. Such
lands, Oil and Gas Leases and Oil and Gas Interests are described in Exhibit
“A.”

 

D.                                    The term “Deepen” shall mean a single
operation whereby a well is drilled to an objective Zone below the deepest Zone
in which the well was previously drilled, or below the Deepest Zone proposed in
the associated AFE, whichever is the lesser.

 

E.                                      The terms “Drilling Party” and
“Consenting Party” shall mean a party who agrees to join in and pay its share of
the cost of any operation conducted under the provisions of this agreement.

 

F.                                      The term “Drilling Unit” shall mean the
area fixed for the drilling of one well by order or rule of any state or federal
body having authority.  If a Drilling Unit is not fixed by any such rule or
order, a Drilling Unit shall be the drilling unit as established by the pattern
of drilling in the Contract Area unless fixed by express agreement of the
Drilling Parties.

 

G.                                     The term “Drillsite” shall mean the Oil
and Gas Lease or Oil and Gas Interest on which a proposed well is to be located.

 

H.                                    The term “Initial Well” shall mean the
well required to be drilled by the parties hereto as provided in Article VI.A.

 

I.                                         The term “Non-Consent Well” shall
mean a well in which less than all parties have conducted an operation as
provided in Article VI.B.2.

 

J.                                        The terms “Non-Drilling Party” and
“Non-Consenting Party” shall mean a party who elects not to participate in a
proposed operation.

 

K.                                    The term “Oil and Gas” shall mean oil,
gas, casinghead gas, gas condensate, and/or all other liquid or gaseous
hydrocarbons and other marketable substances produced therewith, unless an
intent to limit the inclusiveness of this term is specifically stated.

 

L.                                      The term “Oil and Gas Interests” or
“Interests” shall mean unleased fee and mineral interests in Oil and Gas in
tracts of land lying within the Contract Area which are owned by parties to this
agreement.

 

M.                                 The terms “Oil and Gas Lease,” “Lease” and
“Leasehold” shall mean the oil and gas leases or interests therein covering
tracts of land lying within the Contract Area which are owned by the parties to
this agreement.

 

N.                                    The term “Plug Back” shall mean a single
operation whereby a deeper Zone is abandoned in order to attempt a Completion in
a shallower Zone.

 

O.                                    The term “Recompletion” or “Recomplete”
shall mean an operation whereby a Completion in one Zone is abandoned in order
to attempt a Completion in a different Zone within the existing wellbore.

 

P.                                      The term “Rework” shall mean an
operation conducted in the wellbore of a well after it is Completed to secure,
restore, or improve production in a Zone which is currently open to production
in the wellbore.  Such operations include, but are not limited to, well
stimulation operations but exclude any routine repair or maintenance work or
drilling, Sidetracking, Deepening, Completing, Recompleting, or Plugging Back of
a well.

 

Q.                                    The term “Sidetrack” shall mean the
directional control and intentional deviation of a well from vertical so as to
change the bottom hole location unless done to straighten the hole or drill
around junk in the hole to overcome other mechanical difficulties.

 

R.                                     The term “Zone” shall mean a stratum of
earth containing or thought to contain a common accumulation of Oil and Gas
separately producible from any other common accumulation of Oil and Gas.

 

Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word “person” includes natural and artificial persons,
the plural includes the singular, and any gender includes the masculine,
feminine, and neuter.

 

 

ARTICLE II.

EXHIBITS

 

The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:

 

ý                                    A.                                  
Exhibit “A,” shall include the following information:

 

(1) Description of lands subject to this agreement,

 

(2) Restrictions, if any, as to depths, formations, or substances,

 

(3) Parties to agreement with addresses and telephone numbers for notice
purposes,

 

(4) Percentages or fractional interests of parties to this agreement,

 

(5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,

 

(6) Burdens on production.

 

ý                                    B.                                    
Exhibit “B,” Form of Lease.

 

ý                                    C.                                    
Exhibit “C,” Accounting Procedure.

 

ý                                    D.                                   
Exhibit “D,” Insurance.

 

ý                                    E.                                     
Exhibit “E,” Gas Balancing Agreement.

 

ý                                    F.                                     
Exhibit “F,” Non-Discrimination and Certification of Non-Segregated Facilities.

 

o                                    G.                                    
Exhibit “G,” Tax Partnership.

 

ý                                    H.                                   
Other: EXHIBITS “H”, AFE’S FOR EACH INITIAL TEST WELL WITHIN EACH PROSPECT     

 

If any provision of any exhibit, except Exhibits “E,” “F” and “G,” is
inconsistent with any provision contained in the body of this agreement, the
provisions in the body of this agreement shall prevail.

 

1

--------------------------------------------------------------------------------


 

ARTICLE III.

INTERESTS OF PARTIES

 

A. Oil and Gas Interests:

 

If any party owns an Oil and Gas Interest in the Contract Area, that Interest
shall be treated for all purposes of this agreement and during the term hereof
as if it were covered by the form of Oil and Gas Lease attached hereto as
Exhibit “B,” and the owner thereof shall be deemed to own both royalty interest
in such lease and the interest of the lessee thereunder.

 

B. Interests of Parties in Costs and Production:

 

Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties as their interests are set forth in Exhibit “A.”  In the same manner,
the parties shall also own all production of Oil and Gas from the Contract Area
subject, however, to the payment of royalties and other burdens on production as
described hereafter.

 

Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas
Interest on which royalty or other burdens may be payable and except as
otherwise expressly provided in this agreement, each party shall pay or deliver,
or cause to be paid or delivered, all burdens on its share of the production
from the Contract Area up to, but not in excess of, as shown on Exhibit A and
shall indemnify, defend and hold the other parties free from any liability
therefor.  Except as otherwise expressly provided in this agreement, if any
party has contributed hereto any Lease or Interest which is burdened with any
royalty, overriding royalty, production payment or other burden on production in
excess of the amounts stipulated above, such party so burdened shall assume and
alone bear all such excess obligations and shall indemnify, defend and hold the
other parties hereto harmless from any and all claims attributable to such
excess burden.  However, so long as the Drilling Unit for the productive Zone(s)
is identical with the Contract Area, each party shall pay or deliver, or cause
to be paid or delivered, all burdens on production from the Contract Area due
under the terms of the Oil and Gas Lease(s) which such party has contributed to
this agreement, and shall indemnify, defend and hold the other parties free from
any liability therefor.

 

No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party’s lessor or royalty owner, and if
such other party’s lessor or royalty owner should demand and receive settlement
on a higher price basis, the party contributing the affected Lease shall bear
the additional royalty burden attributable to such higher price.

 

Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby, and in the event two or more
parties contribute to this agreement jointly owned Leases, the parties’
undivided interests in said Leaseholds shall be deemed separate leasehold
interests for the purposes of this agreement.

 

C. Subsequently Created Interests:

 

If any party has contributed hereto a Lease or Interest that is burdened with an
assignment of production given as security for the payment of money, or if,
after the date of this agreement, any party creates an overriding royalty,
production payment, net profits interest, assignment of production or other
burden payable out of production attributable to its working interest hereunder,
such burden shall be deemed a “Subsequently Created Interest.”  Further, if any
party has contributed hereto a Lease or Interest burdened with an overriding
royalty, production payment, net profits interests, or other burden payable out
of production created prior to the date of this agreement, and such burden is
not shown on Exhibit “A,” such burden also shall be deemed a Subsequently
Created Interest to the extent such burden causes the burdens on such party’s
Lease or Interest to exceed the amount stipulated in Article III.B. above.

 

The party whose interest is burdened with the Subsequently Created Interest (the
“Burdened Party”) shall assume and alone bear, pay and discharge the
Subsequently Created Interest and shall indemnify, defend and hold harmless the
other parties from and against any liability therefor.  Further, if the Burdened
Party fails to pay, when due, its share of expenses chargeable hereunder, all
provisions of Article VII.B. shall be enforceable against the Subsequently
Created Interest in the same manner as they are enforceable against the working
interest of the Burdened Party.  If the Burdened Party is required under this
agreement to assign or relinquish to any other party, or parties, all or a
portion of its working interest and/or the production attributable thereto, said
other party, or parties, shall receive said assignment and/or production free
and clear of said Subsequently Created Interest, and the Burdened Party shall
indemnify, defend and hold harmless said other party, or parties, from any and
all claims and demands for payment asserted by owners of the Subsequently
Created Interest.

 

 

2

--------------------------------------------------------------------------------


 

 

 

ARTICLE IV.

TITLES

 

A. Title Examination:

 

Title examination shall be made on the Drillsite of any proposed well prior to
commencement of drilling operations and, if a majority in interest of the
Drilling Parties so request or Operator so elects, title examination shall be
made on the entire Drilling Unit, or maximum anticipated Drilling Unit, of the
well.  The opinion will include the ownership of the working interest, minerals,
royalty, overriding royalty and production payments under the applicable
Leases.  Each party contributing Leases and/or Oil and Gas Interests to be
included in the Drillsite or Drilling Unit, if appropriate, shall furnish to
Operator all abstracts (including federal lease status reports), title opinions,
title papers and curative material in its possession free of charge.  All such
information not in the possession of or made available to Operator by the
parties, but necessary for the examination of the title, shall be obtained by
Operator.  Operator shall cause title to be examined by attorneys on its staff
or by outside attorneys.  Copies of all title opinions shall be furnished to
each Drilling Party.  Costs incurred by Operator in procuring abstracts, fees
paid outside attorneys for title examination (including preliminary,
supplemental, shut-in royalty opinions and division order title opinions) and
other direct charges as provided in Exhibit “C” shall be borne by the Drilling
Parties in the proportion that the interest of each Drilling Party bears to the
total interest of all Drilling Parties as such interests appear in Exhibit “A.” 
Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above functions.

 

Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in connection with Leases or Oil and Gas
Interests contributed by such party.  Operator shall be responsible for the
preparation and recording of pooling designations or declarations and
communitization agreements as well as the conduct of hearings before
governmental agencies for the securing of spacing or pooling orders or any other
orders necessary or appropriate to the conduct of operations hereunder.  This
shall not prevent any party from appearing on its own behalf at such hearings. 
Costs incurred by Operator, including fees paid to outside attorneys, which are
associated with hearings before governmental agencies, and which costs are
necessary and proper for the activities contemplated under this agreement, shall
be direct charges to the joint account and shall not be covered by the
administrative overhead charges as provided in Exhibit “C.”

 

3

--------------------------------------------------------------------------------


 

Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above functions.

 

No well shall be drilled on the Contract Area until after (1) the title to the
Drillsite or Drilling Unit, if appropriate, has been examined as above provided,
and (2) the title has been approved by the examining attorney or title has been
accepted by all of the Drilling Parties in such well.

 

B. Loss or Failure of Title:

 

3.                                       Losses: All losses of Leases or
Interests committed to this agreement, above, shall be joint losses and shall be
borne by all parties in proportion to their interests shown on Exhibit “A.” 
This shall include but not be limited to the loss of any Lease or Interest
through failure to develop or because express or implied covenants have not been
performed (other than performance which requires only the payment of money), and
the loss of any Lease by expiration at the end of its primary term if it is not
renewed or extended.  There shall be no readjustment of interests in the
remaining portion of the Contract Area on account of any joint loss.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V.

OPERATOR

 

A. Designation and Responsibilities of Operator:

 

WOOLSEY OPERATING COMPANY, LLC shall be the Operator of the Contract Area, and
shall conduct and direct and have full control of all operations on the Contract
Area as permitted and required by, and within the limits of this agreement.  In
its performance of services hereunder for the Non-Operators, Operator shall be
an independent contractor not subject to the control or direction of the
Non-Operators except as to the type of operation to be undertaken in accordance
with the election procedures contained in this agreement.  Operator shall not be
deemed, or hold itself out as, the agent of the Non-Operators with authority to
bind them to any obligation or liability assumed or incurred by Operator as to
any third party.  Operator shall conduct its activities under this agreement as
a reasonable prudent operator, in a good and workmanlike manner, with due
diligence and dispatch, in accordance with good oilfield practice, and in
compliance with applicable law and regulation, but in no event shall it have any
liability as Operator to the other parties for losses sustained or liabilities
incurred except such as may result from gross negligence or willful misconduct.

 

B. Resignation or Removal of Operator and Selection of Successor:

 

1.                                       Resignation or Removal of Operator:
Operator may resign at any time by giving written notice thereof to
Non-Operators.  If Operator terminates its legal existence, no longer owns an
interest hereunder in the Contract Area, or is no longer capable of serving as
Operator, Operator shall be deemed to have resigned without any action by
Non-Operators, except the selection of a successor.  Operator may be removed
only for good cause by the affirmative vote of Non-Operators owning a majority
interest based on ownership as shown on Exhibit “A” remaining after excluding
the voting interest of Operator; such vote shall not be deemed effective until a
written notice has been delivered to the Operator by a Non-Operator detailing
the alleged default and Operator has failed to cure the default within thirty
(30) days from its receipt of the notice or, if the default concerns an
operation then being conducted, within forty-eight (48) hours of its receipt of
the notice.  For purposes hereof, “good cause” shall mean not only gross
negligence or willful misconduct but also the material breach of or inability to
meet the standards of operation contained in Article V.A. or material failure or
inability to perform its obligations under this agreement.

 

Subject to Article VII.D.1., such resignation or removal shall not become
effective until 7:00 o’clock A.M. on the first day of the calendar month
following the expiration of ninety (90) days after the giving of notice of
resignation by Operator or action by the Non-Operators to remove Operator,
unless a successor Operator has been selected and assumes the duties of Operator
at an earlier date.  Operator, after effective date of resignation or removal,
shall be bound by the terms hereof as a Non-Operator.  A change of a corporate
name or structure of Operator or transfer of Operator’s interest to any single
controlling co-owner, or other entity in which Operator remains a managing
member, managing or general partner, or subsidiary, parent or successor
corporation shall not be the basis for removal of Operator.

 

2.                                       Selection of Successor Operator: Upon
the resignation or removal of Operator under any provision of this agreement, a
successor Operator shall be selected by the parties.  The successor Operator
shall be selected from the parties owning an interest in the Contract Area at
the time such successor Operator is selected.  The successor Operator shall be
selected by the affirmative vote of two (2) or more parties owning a majority
interest based on ownership as shown on Exhibit “A”; provided, however, if an
Operator which has been removed or is deemed to have resigned fails to vote or
votes only to succeed itself, the successor Operator shall be selected by the
affirmative vote of the party or parties owning a majority interest based on
ownership as shown on Exhibit “A” remaining after excluding the voting interest
of the Operator that was removed or resigned.  The former Operator shall
promptly deliver to the successor Operator all records and data relating to the
operations conducted by the former Operator to the extent such records and data
are not already in the possession of the successor operator.  Any cost of
obtaining or copying the former Operator’s records and data shall be charged to
the joint account.

 

3.                                       Effect of Bankruptcy: If Operator
becomes insolvent, bankrupt or is placed in receivership, it shall be deemed to
have resigned without any action by Non-Operators, except the selection of a
successor.  If a petition for relief under the federal bankruptcy laws is filed
by or against Operator, and the removal of Operator is prevented by the federal
bankruptcy court, all Non-Operators and Operator shall comprise an interim
operating committee to serve until Operator has elected to reject or assume this
agreement pursuant to the Bankruptcy Code, and an election to reject this
agreement by Operator as a debtor in possession, or by a trustee in bankruptcy,
shall be deemed a resignation as Operator without any action by Non-Operators,
except the selection of a successor.  During the period of time the operating
committee controls operations, all actions shall require the approval of two (2)
or more parties owning a majority interest based on ownership as shown on
Exhibit “A.”  In the event there are only two (2) parties to this agreement,
during the period of time the operating committee controls operations, a third
party acceptable to Operator, Non-Operator and the federal bankruptcy court
shall be selected as a member of the operating committee, and all actions shall
require the approval of two (2) members of the operating committee without
regard for their interest in the Contract Area based on Exhibit “A.”

 

C. Employees and Contractors:

 

The number of employees or contractors used by Operator in conducting operations
hereunder, their selection, and the hours of labor and the compensation for
services performed shall be determined Operator, and all such employees or
contractors shall be the employees or contractors of Operator.

 

D. Rights and Duties of Operator:

 

1.                                       Competitive Rates and Use of
Affiliates: All wells drilled on the Contract Area shall be drilled on a
competitive contract basis at the usual rates prevailing in the area.  If it so
desires, Operator may employ its own tools and equipment in the drilling of
wells, but its charges therefor shall not exceed the prevailing rates in the
area and the rate of such charges shall be agreed upon by the parties in writing
before drilling operations are commenced, and such work shall be performed by
Operator under the same terms and conditions as are customary and usual in the
area in contracts of independent contractors who are doing work of a similar
nature.  All work performed or materials supplied by affiliates or related
parties of Operator shall be performed or supplied at competitive rates, , and
in accordance with customs and standards prevailing in the industry.

 

2.                                       Discharge of Joint Account Obligations:
Except as herein otherwise specifically provided, Operator shall promptly pay
and discharge expenses incurred in the development and operation of the Contract
Area pursuant to this agreement and shall charge each of the parties hereto with
their respective proportionate shares upon the expense basis provided in Exhibit
“C.”  Operator shall keep an accurate record of the joint account hereunder,
showing expenses incurred and charges and credits made and received.

 

3.                                       Protection from Liens: Operator shall
pay, or cause to be paid, as and when they become due and payable, all accounts
of contractors and suppliers and wages and salaries for services rendered or
performed, and for materials supplied on, to or in respect of the Contract Area
or any operations for the joint account thereof, and shall keep the Contract
Area free from

 

5

--------------------------------------------------------------------------------


 

liens and encumbrances resulting therefrom except for those resulting from a
bona fide dispute as to services rendered or materials supplied.

 

4.                                       Custody of Funds: Operator shall hold
for the account of the Non-Operators any funds of the Non-Operators advanced or
paid to the Operator, either for the conduct of operations hereunder or as a
result of the sale of production from the Contract Area, and such funds shall
remain the funds of the Non-Operators on whose account they are advanced or paid
until used for their intended purpose or otherwise delivered to the
Non-Operators or applied toward the payment of debts as provided in
Article VII.B.  Nothing in this paragraph shall be construed to establish a
fiduciary relationship between Operator and Non-Operators for any purpose other
than to account for Non-Operator funds as herein specifically provided.  Nothing
in this paragraph shall require the maintenance by Operator of separate accounts
for the funds of Non-Operators unless the parties otherwise specifically agree.

 

5.                                       Access to Contract Area and Records:
Operator shall, except as otherwise provided herein, permit each Non-Operator or
its duly authorized representative, at the Non-Operator’s sole risk and cost,
full and free access at all reasonable times to all operations of every kind and
character being conducted for the joint account on the Contract Area and to the
records of operations conducted thereon or production therefrom, including
Operator’s books and records relating thereto.  Such access rights shall not be
exercised in a manner interfering with Operator’s conduct of an operation
hereunder and shall not obligate Operator to furnish any geologic or geophysical
data of an interpretive nature unless the cost of preparation of such
interpretive data was charged to the joint account.  Operator will furnish to
each Non-Operator upon request copies of any and all reports and information
obtained by Operator in connection with production and related items, including,
without limitation, meter and chart reports, production purchaser statements,
run tickets and monthly gauge reports, but excluding purchase contracts and
pricing information to the extent not applicable to the production of the
Non-Operator seeking the information.  Any audit of Operator’s records relating
to amounts expended and the appropriateness of such expenditures shall be
conducted in accordance with the audit protocol specified in Exhibit “C.”

 

6.                                       Filing and Furnishing Governmental
Reports: Operator will file, and upon written request promptly furnish copies to
each requesting Non-Operator not in default of its payment obligations, all
operational notices, reports or applications required to be filed by local,
State, Federal or Indian agencies or authorities having jurisdiction over
operations hereunder.  Each Non-Operator shall provide to Operator on a timely
basis all information necessary to Operator to make such filings.

 

7.                                       Drilling and Testing Operations: The
following provisions shall apply to each well drilled hereunder, including but
not limited to the Initial Well:

 

(a)                                  Operator will promptly advise Non-Operators
of the date on which the well is spudded, or the date on which drilling
operations are commenced.

 

(b)                                 Operator will send to Non-Operators such
reports, test results and notices regarding the progress of operations on the
well as the Non-Operators shall reasonably request, including, but not limited
to, daily drilling reports, completion reports, and well logs.

 

(c)                                  Operator shall adequately test all Zones
encountered which may reasonably be expected to be capable of producing Oil and
Gas in paying quantities as a result of examination of the electric log or any
other logs or cores or tests conducted hereunder.

 

8.                                       Cost Estimates: Upon request of any
Consenting Party, Operator shall furnish estimates of current and cumulative
costs incurred for the joint account at reasonable intervals during the conduct
of any operation pursuant to this agreement.  Operator shall not be held liable
for errors in such estimates so long as the estimates are made in good faith.

 

9.                                       Insurance: At all times while
operations are conducted hereunder, Operator shall comply with the workers
compensation law of the state where the operations are being conducted;
provided, however, that Operator may be a self-insurer for liability under said
compensation laws in which event the only charge that shall be made to the joint
account shall be as provided in Exhibit “C.”  Operator shall also carry or
provide insurance for the benefit of the joint account of the parties as
outlined in Exhibit “D” attached hereto and made a part hereof.  Operator shall
require all contractors engaged in work on or for the Contract Area to comply
with the workers compensation law of the state where the operations are being
conducted and to maintain such other insurance as Operator may require.

 

ARTICLE VI.

DRILLING AND DEVELOPMENT

 

A. Initial Well:

 

On or before the 31st day of December, 2003, Operator shall commence operations
for the drilling of the Initial Well at the following location:

 

SEE AFE’S ATTACHED AS EXHIBIT “H”, ATTACHED HERETO AND MADE A PART HEREOF, FOR
INITIAL WELL WITHIN EACH PROSPECT

 

and shall thereafter continue the drilling of the well with due diligence to

 

SEE AFE’S ATTACHED AS EXHIBIT “H”, ATTACHED HERETO AND MADE A PART HEREOF, FOR
DEPTHS AND FORMATIONS FOR INITIAL WELL WITHIN EACH PROSPECT

 

The drilling of the Initial Well and the participation therein by all parties is
obligatory, subject to Article VI.C.1. as to participation in Completion
operations and Article VI.F. as to termination of operations and Article XI as
to occurrence of force majeure.

 

B. Subsequent Operations:

 

1.                                       Proposed Operations: If any party
hereto should desire to drill any well on the Contract Area other than the
Initial Well, or if any party should desire to Rework, Sidetrack, Deepen,
Recomplete or Plug Back a dry hole or a well no longer capable of producing in
paying quantities in which such party has not otherwise relinquished its
interest in the proposed objective Zone under this agreement, the party desiring
to drill, Rework, Sidetrack, Deepen, Recomplete or Plug Back such a well shall
give written notice of the proposed operation to the parties who have not
otherwise relinquished their interest in such objective Zone

 

6

--------------------------------------------------------------------------------


 

under this agreement and to all other parties in the case of a proposal for
Sidetracking or Deepening, specifying the work to be performed, the location,
proposed depth, objective Zone and the estimated cost of the operation. The
parties to whom such a notice is delivered shall have thirty (30) days after
receipt of the notice within which to notify the party proposing to do the work
whether they elect to participate in the cost of the proposed operation.  If a
drilling rig is on location, notice of a proposal to Rework, Sidetrack,
Recomplete, Plug Back or Deepen may be given by telephone and the response
period shall be limited to forty-eight (48) hours.  Failure of a party to whom
such notice is delivered to reply within the period above fixed shall constitute
an election by that party not to participate in the cost of the proposed
operation.  Any proposal by a party to conduct an operation conflicting with the
operation initially proposed shall be delivered to all parties within the time
and in the manner provided in Article VI.B.6.

 

If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be contractually committed to participate
therein provided such operations are commenced within the time period hereafter
set forth, and Operator shall, no later than ninety (90) days after expiration
of the notice period of thirty (30) days (or as promptly as practicable after
the expiration of the forty-eight (48) hour period when a drilling rig is on
location, as the case may be), actually commence the proposed operation and
thereafter complete it with due diligence at the risk and expense of the parties
participating therein; provided, however, said commencement date may be extended
upon written notice of same by Operator to the other parties, for a period of up
to thirty (30) additional days if, in the sole opinion of Operator, such
additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of-way) or appropriate drilling
equipment, or to complete title examination or curative matter required for
title approval or acceptance.  If the actual operation has not been commenced
within the time provided (including any extension thereof as specifically
permitted herein or in the force majeure provisions of Article XI) and if any
party hereto still desires to conduct said operation, written notice proposing
same must be resubmitted to the other parties in accordance herewith as if no
prior proposal had been made.  Those parties that did not participate in the
drilling of a well for which a proposal to Deepen or Sidetrack is made hereunder
shall, if such parties desire to participate in the proposed Deepening or
Sidetracking operation, reimburse the Drilling Parties in accordance with
Article VI.B.4. in the event of a Deepening operation and in accordance with
Article VI.B.5. in the event of a Sidetracking operation.

 

2.                                       Operations by Less Than All Parties:

 

(a)                                  Determination of Participation.  If any
party to whom such notice is delivered as provided in Article VI.B.1. or VI.C.1.
(Option No. 2) elects not to participate in the proposed operation, then, in
order to be entitled to the benefits of this Article, the party or parties
giving the notice and such other parties as shall elect to participate in the
operation shall, no later than ninety (90) days after the expiration of the
notice period of thirty (30) days (or as promptly as practicable after the
expiration of the forty-eight (48) hour period when a drilling rig is on
location, as the case may be) actually commence the proposed operation and
complete it with due diligence.  Operator shall perform all work for the account
of the Consenting Parties; provided, however, if no drilling rig or other
equipment is on location, and if Operator is a Non-Consenting Party, the
Consenting Parties shall either: (i) request Operator to perform the work
required by such proposed operation for the account of the Consenting Parties,
or (ii) designate one of the Consenting Parties as Operator to perform such
work.  The rights and duties granted to and imposed upon the Operator under this
agreement are granted to and imposed upon the party designated as Operator for
an operation in which the original Operator is a Non-Consenting Party. 
Consenting Parties, when conducting operations on the Contract Area pursuant to
this Article VI.B.2., shall comply with all terms and conditions of this
agreement.

 

If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable notice period, shall advise
all Parties of the total interest of the parties approving such operation and
its recommendation as to whether the Consenting Parties should proceed with the
operation as proposed.  Each Consenting Party, within forty-eight (48) hours
after delivery of such notice, shall advise the proposing party of its desire to
(i) limit participation to such party’s interest as shown on Exhibit “A” or (ii)
carry only its proportionate part (determined by dividing such party’s interest
in the Contract Area by the interests of all Consenting Parties in the Contract
Area) of Non-Consenting Parties’ interests, or (iii) carry its proportionate
part (determined as provided in (ii)) of Non-Consenting Parties’ interests
together with all or a portion of its proportionate part of any Non-Consenting
Parties’ interests that any Consenting Party did not elect to take.  Any
interest of Non-Consenting Parties that is not carried by a Consenting Party
shall be deemed to be carried by the party proposing the operation if such party
does not withdraw its proposal.  Failure to advise the proposing party within
the time required shall be deemed an election under (i).  In the event a
drilling rig is on location, notice may be given by telephone, and the time
permitted for such a response shall not exceed a total of forty-eight (48)
hours).  The proposing party, at its election, may withdraw such proposal if
there is less than 100% participation and shall notify all parties of such
decision within ten (10) days, or within twenty-four (24) hours if a drilling
rig is on location, following expiration of the applicable response period.  If
100% subscription to the proposed operation is obtained, the proposing party
shall promptly notify the Consenting Parties of their proportionate interests in
the operation and the party serving as Operator shall commence such operation
within the period provided in Article VI.B.1., subject to the same extension
right as provided therein.

 

(b)                                 Relinquishment of Interest for
Non-Participation.  The entire cost and risk of conducting such operations shall
be borne by the Consenting Parties in the proportions they have elected to bear
same under the terms of the preceding paragraph.  Consenting Parties shall keep
the leasehold estates involved in such operations free and clear of all liens
and encumbrances of every kind created by or arising from the operations of the
Consenting Parties.  If such an operation results in a dry hole, then subject to
Articles VI.B.6. and VI.E.3., the Consenting Parties shall plug and abandon the
well and restore the surface location at their sole cost, risk and expense;
provided, however, that those Non-Consenting Parties that participated in the
drilling, Deepening or Sidetracking of the well shall remain liable for, and
shall pay, their proportionate shares of the cost of plugging and abandoning the
well and restoring the surface location insofar only as those costs were not
increased by the subsequent operations of the Consenting Parties.  If any well
drilled, Reworked, Sidetracked, Deepened, Recompleted or Plugged Back under the
provisions of this Article results in a well capable of producing Oil and/or Gas
in paying quantities, the Consenting Parties shall Complete and equip the well
to produce at their sole cost and risk, and the well shall then be turned over
to Operator (if the Operator did not conduct the operation) and shall be
operated by it at the expense and for the account of the Consenting Parties. 
Upon commencement of operations for the drilling, Reworking, Sidetracking,
Recompleting, Deepening or Plugging Back of any such well by Consenting Parties
in accordance with the provisions of this Article, each Non-Consenting Party
shall be deemed to have relinquished to Consenting Parties, and the Consenting
Parties shall own and be entitled to receive, in proportion to their respective
interests, all of such Non-Consenting Party’s interest in the well and share of
production therefrom or, in the case of a Reworking, Sidetracking,

 

7

--------------------------------------------------------------------------------


 

Deepening, Recompleting or Plugging Back, or a Completion pursuant to
Article VI.C.1.  Option No. 2, all of such Non-Consenting Party’s interest in
the production obtained from the operation in which the Non-Consenting Party did
not elect to participate.  Such relinquishment shall be effective until the
proceeds of the sale of such share, calculated at the well, or market value
thereof if such share is not sold (after deducting applicable ad valorem,
production, severance, and excise taxes, royalty, overriding royalty and other
interests not excepted by Article III.C. payable out of or measured by the
production from such well accruing with respect to such interest until it
reverts), shall equal the total of the following:

 

(i)                                     200 % of each such Non-Consenting
Party’s share of the cost of any newly acquired surface equipment beyond the
wellhead connections (including but not limited to stock tanks, separators,
treaters, pumping equipment and piping), plus 100% of each such Non-Consenting
Party’s share of the cost of operation of the well commencing with first
production and continuing until each such Non-Consenting Party’s relinquished
interest shall revert to it under other provisions of this Article, it being
agreed that each Non-Consenting Party’s share of such costs and equipment will
be that interest which would have been chargeable to such Non-Consenting Party
had it participated in the well from the beginning of the operations; and

 

(ii)                                  500 % of (a) that portion of the costs and
expenses of drilling, Reworking, Sidetracking, Deepening, Plugging Back,
testing, Completing, and Recompleting, after deducting any cash contributions
received under Article VIII.C., and of (b) that portion of the cost of newly
acquired equipment in the well (to and including the wellhead connections),
which would have been chargeable to such Non-Consenting Party if it had
participated therein.

 

Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective Zone described in the notice proposing the well
for reasons other than the encountering of granite or practically impenetrable
substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each Non-Consenting Party
who submitted or voted for an alternative proposal under Article VI.B.6. to
drill the well to a shallower Zone than the deepest objective Zone proposed in
the notice under which the well was drilled, and each such Non-Consenting Party
shall have the option to participate in the initial proposed Completion of the
well by paying its share of the cost of drilling the well to its actual depth,
calculated in the manner provided in Article VI.B.4. (a).  If any such
Non-Consenting Party does not elect to participate in the first Completion
proposed for such well, the relinquishment provisions of this Article VI.B.2.
(b) shall apply to such party’s interest.

 

(c)                                  Reworking, Recompleting or Plugging Back. 
An election not to participate in the drilling, Sidetracking or Deepening of a
well shall be deemed an election not to participate in any Reworking or Plugging
Back operation proposed in such a well, or portion thereof, to which the initial
non-consent election applied that is conducted at any time prior to full
recovery by the Consenting Parties of the Non-Consenting Party’s recoupment
amount.  Similarly, an election not to participate in the Completing or
Recompleting of a well shall be deemed an election not to participate in any
Reworking operation proposed in such a well, or portion thereof, to which the
initial non-consent election applied that is conducted at any time prior to full
recovery by the Consenting Parties of the Non-Consenting Party’s recoupment
amount.  Any such Reworking, Recompleting or Plugging Back operation conducted
during the recoupment period shall be deemed part of the cost of operation of
said well and there shall be added to the sums to be recouped by the Consenting
Parties 500% of that portion of the costs of the Reworking, Recompleting or
Plugging Back operation which would have been chargeable to such Non-Consenting
Party had it participated therein.  If such a Reworking, Recompleting or
Plugging Back operation is proposed during such recoupment period, the
provisions of this Article VI.B. shall be applicable as between said Consenting
Parties in said well.

 

(d)                                 Recoupment Matters.  During the period of
time Consenting Parties are entitled to receive Non-Consenting Party’s share of
production, or the proceeds therefrom, Consenting Parties shall be responsible
for the payment of all ad valorem, production, severance, excise, gathering and
other taxes, and all royalty, overriding royalty and other burdens applicable to
Non-Consenting Party’s share of production not excepted by Article III.C.

 

In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or
Deepening operation, the Consenting Parties shall be permitted to use, free of
cost, all casing, tubing and other equipment in the well, but the ownership of
all such equipment shall remain unchanged; and upon abandonment of a well after
such Reworking, Sidetracking, Plugging Back, Recompleting or Deepening, the
Consenting Parties shall account for all such equipment to the owners thereof,
with each party receiving its proportionate part in kind or in value, less cost
of salvage.

 

Within ninety (90) days after the completion of any operation under this
Article, the party conducting the operations for the Consenting Parties shall
furnish each Non-Consenting Party with an inventory of the equipment in and
connected to the well, and an itemized statement of the cost of drilling,
Sidetracking, Deepening, Plugging Back, testing, Completing, Recompleting, and
equipping the well for production; or, at its option, the operating party, in
lieu of an itemized statement of such costs of operation, may submit a detailed
statement of monthly billings.  Each six-month period thereafter, during the
time the Consenting Parties are being reimbursed as provided above, the party
conducting the operations for the Consenting Parties shall furnish the
Non-Consenting Parties with an itemized statement of all costs and liabilities
incurred in the operation of the well, together with a statement of the quantity
of Oil and Gas produced from it and the amount of proceeds realized from the
sale of the well’s working interest production during the preceding period.  In
determining the quantity of Oil and Gas produced during any period, Consenting
Parties shall use industry accepted methods such as but not limited to metering
or periodic well tests.  Any amount realized from the sale or other disposition
of equipment newly acquired in connection with any such operation which would
have been owned by a Non-Consenting Party had it participated therein shall be
credited against the total unreturned costs of the work done and of the
equipment purchased in determining when the interest of such Non-Consenting
Party shall revert to it as above provided; and if there is a credit balance, it
shall be paid to such Non-Consenting Party.

 

If and when the Consenting Parties recover from a Non-Consenting Party’s
relinquished interest the amounts provided for above, the relinquished interests
of such Non-Consenting Party shall automatically revert to it as of 7:00 a.m. on
the day following the day on which such recoupment occurs, and, from and after
such reversion, such Non-Consenting Party shall own the same interest in such
well, the material and equipment in or pertaining thereto, and the production
therefrom as such Non-Consenting Party would have been entitled to had it
participated in the drilling, Sidetracking, Reworking, Deepening, Recompleting
or Plugging Back of said well.  Thereafter, such Non-Consenting Party shall be
charged with and shall pay its proportionate part of the further costs of the
operation of said well in accordance with the terms of this agreement and
Exhibit “C” attached hereto.

 

3.                                       Stand-By Costs: When a well which has
been drilled or Deepened has reached its authorized depth and all tests have
been completed and the results thereof furnished to the parties, or when
operations on the well have been otherwise terminated pursuant to Article VI.F.,
stand-by costs incurred pending response to a party’s notice proposing a
Reworking,

 

8

--------------------------------------------------------------------------------


 

Sidetracking, Deepening, Recompleting, Plugging Back or Completing operation in
such a well (including the period required under Article VI.B.6. to resolve
competing proposals) shall be charged and borne as part of the drilling or
Deepening operation just completed.  Stand-by costs subsequent to all parties
responding, or expiration of the response time permitted, whichever first
occurs, and prior to agreement as to the participating interests of all
Consenting Parties pursuant to the terms of the second grammatical paragraph of
Article VI.B.2. (a), shall be charged to and borne as part of the proposed
operation, but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated between the Consenting
Parties in the proportion each Consenting Party’s interest as shown on Exhibit
“A” bears to the total interest as shown on Exhibit “A” of all Consenting
Parties.

 

In the event that notice for a Sidetracking operation is given while the
drilling rig to be utilized is on location, any party may request and receive up
to five (5) additional days after expiration of the forty-eight hour response
period specified in Article VI.B.1. within which to respond by paying for all
stand-by costs and other costs incurred during such extended response period;
Operator may require such party to pay the estimated stand-by time in advance as
a condition to extending the response period.  If more than one party elects to
take such additional time to respond to the notice, standby costs shall be
allocated between the parties taking additional time to respond on a day-to-day
basis in the proportion each electing party’s interest as shown on Exhibit “A”
bears to the total interest as shown on Exhibit “A” of all the electing parties.

 

4.                                       Deepening:  During the penalty payout
period set forth under VI A.2 (b), Non-Consenting Parties shall not be granted
the option to participate in a Deepening operation.

 

5.                                       Sidetracking:  During the penalty
payout period set forth under VI A.2 (b), Non-Consenting Parties shall not be
granted the option to participate in a Sidetracking operation

 

6.                                       Order of Preference of Operations.
Except as otherwise specifically provided in this agreement, if any party
desires to propose the conduct of an operation that conflicts with a proposal
that has been made by a party under this Article VI, such party shall have
fifteen (15) days from delivery of the initial proposal, in the case of a
proposal to drill a well or to perform an operation on a well where no drilling
rig is on location, or twenty-four (24) hours, from delivery of the initial
proposal, if a drilling rig is on location for the well on which such operation
is to be conducted, to deliver to all parties entitled to participate in the
proposed operation such party’s alternative proposal, such alternate proposal to
contain the same information required to be included in the initial proposal. 
Each party receiving such proposals shall elect by delivery of notice to
Operator within five (5) days after expiration of the proposal period, or within
twenty-four (24)) if a drilling rig is on location for the well that is the
subject of the proposals, to participate in one of the competing proposals.  Any
party not electing within the time required shall be deemed not to have voted. 
The proposal receiving the vote of parties owning the largest aggregate
percentage interest of the parties voting shall have priority over all other
competing proposals; in the case of a tie vote, the

 

9

--------------------------------------------------------------------------------


 

initial proposal shall prevail.  Operator shall deliver notice of such result to
all parties entitled to participate in the operation within five (5) days after
expiration of the election period (or within twenty-four (24) hours, exclusive
of Saturday, Sunday and legal holidays, if a drilling rig is on location).  Each
party shall then have two (2) days (or twenty-four (24) hours if a rig is on
location) from receipt of such notice to elect by delivery of notice to Operator
to participate in such operation or to relinquish interest in the affected well
pursuant to the provisions of Article VI.B.2.; failure by a party to deliver
notice within such period shall be deemed an election not to participate in the
prevailing proposal.

 

7.                                       Conformity to Spacing Pattern.
Notwithstanding the provisions of this Article VI.B.2., it is agreed that no
wells shall be proposed to be drilled to or Completed in or produced from a Zone
from which a well located elsewhere on the Contract Area is producing, unless
such well conforms to the then-existing well spacing pattern for such Zone.

 

8.                                       Paying Wells. No party shall conduct
any Reworking, Deepening, Plugging Back, Completion, Recompletion, or
Sidetracking operation under this agreement with respect to any well then
capable of producing in paying quantities except with the consent of all parties
that have not relinquished interests in the well at the time of such operation.

 

C. Completion of Wells; Reworking and Plugging Back:

 

1.                                       Completion: Without the consent of all
parties, no well shall be drilled, Deepened or Sidetracked, except any well
drilled, Deepened or Sidetracked pursuant to the provisions of Article VI.B.2.
of this agreement.  Consent to the drilling, Deepening or Sidetracking shall
include:

 

o            Option No. 1: All necessary expenditures for the drilling,
Deepening or Sidetracking, testing, Completing and equipping of the well,
including necessary tankage and/or surface facilities.

 

ý            Option No. 2: All necessary expenditures for the drilling,
Deepening or Sidetracking and testing of the well.  When such well has reached
its authorized depth, and all logs, cores and other tests have been completed,
and the results thereof furnished to the parties, Operator shall give immediate
notice to the Non-Operators having the right to participate in a Completion
attempt whether or not Operator recommends attempting to Complete the well,
together with Operator’s AFE for Completion costs if not previously provided. 
The parties receiving such notice shall have forty-eight (48) hours) in which to
elect by delivery of notice to Operator to participate in a recommended
Completion attempt or to make a Completion proposal with an accompanying AFE. 
Operator shall deliver any such Completion proposal, or any Completion proposal
conflicting with Operator’s proposal, to the other parties entitled to
participate in such Completion in accordance with the procedures specified in
Article VI.B.6. Election to participate in a Completion attempt shall include
consent to all necessary expenditures for the Completing and equipping of such
well, including necessary tankage and/or surface facilities but excluding any
stimulation operation not contained on the Completion AFE.  Failure of any party
receiving such notice to reply within the period above fixed shall constitute an
election by that party not to participate in the cost of the Completion attempt;
provided, that Article VI.B.6. shall control in the case of conflicting
Completion proposals.  If one or more, but less than all of the parties, elect
to attempt a Completion, the provision of Article VI.B.2. hereof (the phrase
“Reworking, Sidetracking, Deepening, Recompleting or Plugging Back” as contained
in Article VI.B.2. shall be deemed to include “Completing”) shall apply to the
operations thereafter conducted by less than all parties.  During the penalty
payout period as set forth under Article VI.B.2.(b), Non-consenting Parties
shall not have the option to participate in subsequent operations

 

2.  Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or
Plugged Back except a well Reworked, Recompleted, or Plugged Back pursuant to
the provisions of Article VI.B.2. of this agreement.  Consent to the Reworking,
Recompleting or Plugging Back of a well shall include all necessary expenditures
in conducting such operations and Completing and equipping of said well,
including necessary tankage and/or surface facilities.

 

D. Other Operations:

 

Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess of Twenty five thousand and No/100 Dollars ($25,000)
except in connection with the drilling, Sidetracking, Reworking, Deepening,
Completing, Recompleting or Plugging Back of a well that has been previously
authorized by or pursuant to this agreement; provided, however, that, in case of
explosion, fire, flood or other sudden emergency, whether of the same or
different nature, Operator may take such steps and incur such expenses as in its
opinion are required to deal with the emergency to safeguard life and property
but Operator, as promptly as possible, shall report the emergency to the other
parties.  If Operator prepares an AFE for its own use, Operator shall furnish
any Non-Operator so requesting an information copy thereof for any single
project costing in excess of Twenty five thousand and No/100 Dollars ($25,000).
Operator, at its sole discretion, may perform repair work or undertake the
installation of artificial lift equipment or ancillary production facilities or
to conduct additional work with respect to a well drilled hereunder or other
similar project (but not including the installation of gathering lines or other
transportation or marketing facilities, the installation of which shall be
governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the amount first set forth above in this
Article VI.D. (except in connection with an operation required to be proposed
under Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed
exclusively be those Articles).  Operator shall deliver such proposal to all
parties entitled to participate therein.  If within thirty (30) days thereof
Operator secures the written consent of any party or parties owning at least 70%
of the interests of the parties entitled to participate in such operation, each
party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated to pay its proportionate share of
the costs of the proposed project as if it had consented to such project
pursuant to the terms of the proposal.

 

E. Abandonment of Wells:

 

1.                                       Abandonment of Dry Holes: Except for
any well drilled or Deepened pursuant to Article VI.B.2., any well which has
been drilled or Deepened under the terms of this agreement and is proposed to be
completed as a dry hole shall not be

 

10

--------------------------------------------------------------------------------


 

plugged and abandoned without the consent of all parties.  Should Operator,
after diligent effort, be unable to contact any party, or should any party fail
to reply within forty-eight (48) hours after delivery of notice of the proposal
to plug and abandon such well, such party shall be deemed to have consented to
the proposed abandonment.  All such wells shall be plugged and abandoned in
accordance with applicable regulations and at the cost, risk and expense of the
parties who participated in the cost of drilling or Deepening such well.  Any
party who objects to plugging and abandoning such well by notice delivered to
Operator within forty-eight (48) after delivery of notice of the proposed
plugging shall take over the well as of the end of such forty-eight (48) hour
notice period and conduct further operations in search of Oil and/or Gas subject
to the provisions of Article VI.B.; failure of such party to provide proof
reasonably satisfactory to Operator of its financial capability to conduct such
operations or to take over the well within such period or thereafter to conduct
operations on such well or plug and abandon such well shall entitle Operator to
retain or take possession of the well and plug and abandon the well.  The party
taking over the well shall indemnify to the reasonable satisfaction of Operator
(if Operator is an abandoning party) and the other abandoning parties against
liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and restoring the surface, for which the
abandoning parties shall remain proportionately liable.

 

2.  Abandonment of Wells That Have Produced: Except for any well in which a
Non-Consent operation has been conducted hereunder for which the Consenting
Parties have not been fully reimbursed as herein provided, any well which has
been completed as a producer shall not be plugged and abandoned without the
consent of all parties.  If all parties consent to such abandonment, the well
shall be plugged and abandoned in accordance with applicable regulations and at
the cost, risk and expense of all the parties hereto.  Failure of a party to
reply within sixty (60) days of delivery of notice of proposed abandonment shall
be deemed an election to consent to the proposal.  If, within sixty (60) days
after delivery of notice of the proposed abandonment of any well, all parties do
not agree to the abandonment of such well, those wishing to continue its
operation from the Zone then open to production shall be obligated to take over
the well as of the expiration of the applicable notice period and shall
indemnify Operator (if Operator is an abandoning party) and the other abandoning
parties against liability for any further operations on the well conducted by
such parties.  Failure of such party or parties to provide proof reasonably
satisfactory to Operator of their financial capability to conduct such
operations or to take over the well within the required period or thereafter to
conduct operations on such well shall entitle operator to retain or take
possession of such well and plug and abandon the well.

 

Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of the well’s salvable material and
equipment, determined in accordance with the provisions of Exhibit “C,” less the
estimated cost of salvaging and the estimated cost of plugging and abandoning
and restoring the surface; provided, however, that in the event the estimated
plugging and abandoning and surface restoration costs and the estimated cost of
salvaging are higher than the value of the well’s salvable material and
equipment, each of the abandoning parties shall tender to the parties continuing
operations their proportionate shares of the estimated excess cost.  Each
abandoning party shall assign to the non-abandoning parties, without warranty,
express or implied, as to title or as to quantity, or fitness for use of the
equipment and material, all of its interest in the wellbore of the well and
related equipment, together with its interest in the Leasehold insofar and only
insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production.  If the  interest of the
abandoning party is or includes and Oil and Gas Interest, such party shall
execute and deliver to the non-abandoning party or parties an oil and gas lease,
limited to the wellbore and the Zone then open to production, for a term of  one
(1) year and so long thereafter as Oil and/or Gas is produced from the Zone
covered thereby, such lease to be on the form attached as Exhibit “B.”  The
assignments or leases so limited shall encompass the Drilling Unit upon which
the well is located.  The payments by, and the assignments or leases to, the
assignees shall be in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all assignees.  There shall
be no readjustment of interests in the remaining portions of the Contract Area.

 

Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production  from the well in the Zone then
open other than the royalties retained in any lease made under the terms of this
Article.  Upon request, Operator shall continue to operate the assigned well for
the account of the non-abandoning parties at the rates and charges contemplated
by this agreement, plus any additional cost and charges which may arise as the
result of the separate ownership of the assigned well.  Upon proposed
abandonment of the producing Zone assigned or leased, the assignor or lessor
shall then have the option to repurchase its prior interest in the well (using
the same valuation formula) and participate in further operations therein
subject to the provisions hereof.

 

3.  Abandonment of Non-Consent Operations: The provisions of Article VI.E.1. or
VI.E.2. above shall be applicable as between Consenting Parties in the event of
the proposed abandonment of any well excepted from said Articles; provided,
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further operations therein have been
notified of the proposed abandonment and afforded the opportunity to elect to
take over the well in accordance with the provisions of this Article VI.E.; and
provided further, that Non-Consenting Parties who own an interest in a portion
of the well shall pay their proportionate shares of abandonment and surface
restoration cost for such well as provided in Article VI.B.2.(b).

 

F.  Termination of Operations:

 

Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing, Completion or plugging of a well, including
but not limited to the Initial Well, such operation shall not be terminated
unless in the sole opinion of Operator, such operation should be terminated
provided, however, that in the event granite or other practically impenetrable
substance or condition in the hole is encountered which renders further
operations impractical, Operator may discontinue operations and give notice of
such condition in the manner provided in Article VI.B.1, and the  provisions of
Article VI.B. or VI.E. shall thereafter apply to such operation, as appropriate.

 

G. Taking Production in Kind:

 

ý                 Option No. 1: Gas Balancing Agreement Attached

 

Each party shall have the right to take in kind or separately dispose of its
proportionate share of all Oil and Gas produced from the Contract Area,
exclusive of production which may be used in development and producing
operations and in preparing and  treating Oil and Gas for marketing purposes and
production unavoidably lost.  Any extra expenditure incurred in the taking in
kind or separate disposition by any party of its proportionate share of the
production shall be borne by such party.  Any party taking its share of
production in kind shall be required to pay for only its proportionate share of
such part of  Operator’s surface facilities which it uses.

 

Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in  production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment

 

11

--------------------------------------------------------------------------------


 

directly from the purchaser thereof for its share of all production.

 

If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil produced from the
Contract Area, Operator shall have the right, subject to the revocation at will
by the party owning it, but not the obligation, to purchase such Oil or sell it
to others at any time and from time to  time, for the account of the non-taking
party.  Any such purchase or sale by Operator may be terminated by Operator upon
at least ten (10) days written notice to the owner of said production and shall
be subject always to  the right of the owner of the production upon at least
sixty (60) days written notice to Operator to exercise at any time its right to
take in kind, or separately dispose of, its share of all Oil not previously
delivered to a purchaser.  Any purchase or sale by Operator of any other party’s
share of Oil shall be only for such reasonable periods of time as are consistent
with the minimum needs of the industry under the particular circumstances, but
in no event for a  period in excess of one (1) year.

 

Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances but Operator shall have no duty to share any existing market or to
obtain a price equal to that received under any existing market.  The sale or
delivery by Operator of a non-taking party’s share of Oil under the terms of any
existing contract of Operator shall not give the non-taking party any interest
in or make the non-taking party a party to said contract.

 

All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following month, excluding price, and shall notify Operator
immediately in the event of a change in such arrangements.  Operator shall
maintain records of all marketing arrangements, and of volumes actually sold or
transported, which records shall be made available to Non-Operators upon
reasonable request.

 

In the event one or more parties’ separate disposition of its share of the Gas
causes split-stream deliveries to separate pipelines and/or deliveries which on
a day-to-day basis for any reason are not exactly equal to a party’s respective
proportionate share of total Gas sales to be allocated to it, the balancing or
accounting between the parties shall be in accordance with any Gas balancing
agreement between the parties hereto, whether such an agreement is attached as
Exhibit “E” or is a separate agreement.  Operator shall give notice to all
parties of the first sales of Gas from any well under this agreement.

 

o                Option No. 2: No Gas Balancing Agreement:

 

Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the Contract Area, exclusive of production
which may be used in development and producing operations and in  preparing and
treating Oil and Gas for marketing purposes and production unavoidably lost. 
Any extra expenditures incurred in the taking in kind or separate disposition by
any party of its proportionate share of the production shall be borne by such
party.  Any party taking its share of production in kind shall be required to
pay for only its  proportionate share of such part of Operator’s surface
facilities which it uses.

 

Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.

 

If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil and/or Gas produced
from the Contract Area, Operator shall have the right, subject to the 
revocation at will by the party owning it, but not the obligation, to purchase
such Oil and/or Gas or sell it to others at any time and from time to time, for
the account of the non-taking party.  Any such purchase or sale by Operator may
be terminated by Operator upon at least ten (10) days written notice to the
owner of said production and shall be subject always to the right of the owner
of the production upon at least sixty (60) days written notice to Operator to
exercise its right to take in kind, or separately dispose of, its share of all
Oil and/or Gas not previously delivered to a purchaser; provided, however, that
the effective date of any such revocation may be deferred at Operator’s election
for a period not to exceed ninety (90) days if Operator has committed such
production to a purchase contract having a term extending beyond such ten (10)
-day period.  Any purchase or sale by Operator of any other  party’s share of
Oil and/or Gas shall be only for such reasonable periods of time as are
consistent with the  minimum needs of the industry under the particular
circumstances, but in no event for a period in excess of one (1) year.

 

Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances, but Operator shall have no duty to share any existing market or
transportation arrangement or to obtain a price or transportation fee equal to
that received under any existing market or transportation arrangement.  The sale
or delivery by Operator of a non-taking party’s share of production under the
terms of any existing contract of Operator shall not give the non-taking party
any interest in or make the non-taking party a party to said contract.  Operator
shall give notice to all parties of the first sale of Gas from any well under
this Agreement.

 

All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following  month, excluding price, and shall notify
Operator immediately in the event of a change in such arrangements.  Operator
shall maintain records of all marketing arrangements, and of volumes actually
sold or transported, which records shall be made available to Non-Operators upon
reasonable request.

 

ARTICLE VII.

EXPENDITURES AND LIABILITY OF PARTIES

 

A.  Liability of Parties:

 

The liability of the parties shall be several, not joint or collective.  Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
Contract Area.  Accordingly, the liens granted among the parties in
Article VII.B. are given to secure only the debts of each severally, and no
party shall have any liability to third parties hereunder to satisfy the default
of any other party in the payment of any expense or obligation hereunder.  It is
not the intention of the parties to create, nor shall this agreement be
construed as creating, a mining or other partnership, joint venture, agency
relationship or association, or to render the parties liable as partners,
co-venturers, or principals.  In their relations with each other under this
agreement, the parties shall not be considered fiduciaries or to have 
established a confidential relationship but rather shall be free to act on an
arm’s-length basis in accordance with their own respective self-interest,
subject, however, to the obligation of the parties to act in good faith in their
dealings with each other  with respect to activities hereunder.

12

--------------------------------------------------------------------------------


 

B.  Liens and Security Interests:

 

Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas Leases and Oil and Gas Interests in
the Contract Area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement including but
not limited to payment of expense, interest and fees, the proper disbursement of
all monies paid hereunder, the assignment or relinquishment of interest in Oil
and Gas Leases as required hereunder, and the proper performance of operations
hereunder.  Such lien and security interest granted by each party hereto shall
include such party’s leasehold interests, working interests, operating rights,
and royalty and overriding royalty interests in the Contract Area now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this agreement, the Oil and Gas when extracted therefrom and
equipment situated thereon or used or obtained for use in connection therewith
(including, without limitation, all wells, tools, and tubular goods), and
accounts (including, without limitation, accounts arising from gas imbalances or
from the sale of Oil and/or Gas at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceeds and
products of the foregoing.

 

To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the recording supplement and/or any financing
statement prepared and submitted by any party hereto in conjunction herewith or
at any time following execution hereof, and Operator is authorized to file this
agreement or the recording supplement executed herewith as a lien or mortgage in
the applicable real estate records and as a financing statement with the proper
officer under the Uniform Commercial Code in the state in which the Contract
Area is situated and such other states as Operator shall deem appropriate to
perfect the security interest granted hereunder.  Any party may file this
agreement, the recording supplement executed herewith, or such other documents
as it deems necessary as a lien or mortgage in the applicable real estate
records and/or a  financing statement with the proper officer under the Uniform
Commercial Code.

 

Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to the other parties shall be a first
and prior lien, and each party hereby agrees to maintain the priority of said
lien and security interest against all persons acquiring an interest in Oil and
Gas Leases and Interests covered by this agreement by, through or  under such
party.  All parties acquiring an interest in Oil and Gas Leases and Oil and Gas
Interests covered by this agreement, whether by assignment, merger, mortgage,
operation of law, or otherwise, shall be deemed to have taken subject to the
lien and security interest granted by this Article VII.B. as to all obligations
attributable to such interest hereunder whether or not such obligations arise
before or after such interest is acquired.

 

To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the Contract Area is situated, they shall be entitled
to exercise the rights and remedies of a secured party under the Code.  The
bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an election of remedies or otherwise affect the
lien rights or security interest as security for the payment thereof.  In
addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use of funds by the Operator, the other
parties shall have the right, without prejudice to other rights or remedies, to
collect from the purchaser the proceeds from the sale of such defaulting party’s
share of Oil and Gas until the amount owed by such party, plus interest as
provided in “Exhibit C,” has been received, and shall have the right to offset
the amount owed against the proceeds from the sale of such defaulting party’s
share of Oil and Gas.  All purchasers of production may rely on a notification
of default from the non-defaulting party or parties stating the amount due as a
result of the  default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in  this paragraph.

 

If any party fails to pay its share of cost within Thirty (30) days after
rendition of a statement therefor by Operator, the non-defaulting parties,
including Operator, shall upon request by Operator, pay the unpaid amount in
the  proportion that the interest of each such party bears to the interest of
all such parties.  The amount paid by each party so paying its share of the
unpaid amount shall be secured by the liens and security rights described in
Article VII.B., and each paying party may independently pursue any remedy
available hereunder or otherwise.

 

If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure or execution proceedings pursuant
to the provisions of this agreement, to the extent allowed by governing law, the
defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshaling of assets and any required bond in the event a receiver is
appointed.  In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder, such power to be
exercised in the manner provided by applicable law or otherwise in a
commercially reasonable  manner and upon reasonable notice.

 

Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien law of any state in which the
Contract Area is situated to enforce the obligations of each party hereunder. 
Without limiting the generality of the foregoing, to the extent permitted by
applicable law, Non-Operators agree that Operator may invoke or utilize the
mechanics’ or materialmen’s lien law of the state in which the Contract Area is
situated in order to secure the payment to Operator of any sum due hereunder for
services performed or materials supplied by Operator.

 

C.  Advances:

 

Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other parties payment in advance of their
respective shares of the estimated amount of the expense to be incurred in
operations hereunder during the next succeeding month, which right may be
exercised only by submission to each such party of an itemized statement of such
estimated expense, together with an invoice for its share thereof.  Each such
statement and invoice for the payment in advance of estimated expense shall be
submitted on or before the 20th day of the next preceding month.  Each party
shall pay to Operator its proportionate share of such estimate within thirty
(30) days after date of invoice and after such estimate and  invoice is
received.  If any party fails to pay its share of said estimate within said
time, the amount due shall bear interest as provided in Exhibit “C” until paid. 
Proper adjustment shall be made monthly between advances and actual expense to
the end that each party shall bear and pay its proportionate share of actual
expenses incurred, and no more.

 

D.  Defaults and Remedies:

 

If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to  make any advance under the
preceding Article VII.C. or any other provision of this agreement, within the
period required for such payment hereunder, then in addition to the remedies
provided in Article VII.B. or elsewhere in this agreement, the remedies
specified below shall be applicable.  For purposes of this Article VII.D., all
notices and elections shall be delivered

 

13

--------------------------------------------------------------------------------


 

only by Operator, except that Operator shall deliver any such notice and
election requested by a non-defaulting Non-Operator, and when Operator is the
party in default, the applicable notices and elections can be delivered by any
Non-Operator.  Election of any one or more of the following remedies shall not
preclude the subsequent use of any other remedy specified below or otherwise
available to a non-defaulting party.

 

1.  Suspension of Rights: Any party may deliver to the party in default a Notice
of Default, which shall specify the default, specify the action to be taken to
cure the default, and specify that failure to take such action will result in
the exercise of one or more of the remedies provided in this Article.  If the
default is not cured within thirty (30) days of the delivery of such Notice of
Default, all of the rights of the defaulting party granted by this agreement may
upon notice be suspended until the  default is cured, without prejudice to the
right of the non-defaulting party or parties to continue to enforce the
obligations of  the defaulting party previously accrued or thereafter accruing
under this agreement.  If Operator is the party in default, the Non-Operators
shall have in addition the right, by vote of Non-Operators owning a majority in
interest in the Contract Area after excluding the voting interest of Operator,
to appoint a new Operator effective immediately.  The rights of a defaulting
party that may be suspended hereunder at the election of the non-defaulting
parties shall include, without limitation, the right to receive information as
to any operation conducted hereunder during the period of such default, the
right to elect to participate in an operation proposed under Article VI.B. of
this agreement, the right to participate in an operation being conducted under
this agreement even if the party has previously elected to participate in such
operation, and the right to receive proceeds of production from any well subject
to this agreement.

 

2.  Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint account expense) to collect the amounts
in default, plus interest accruing on the amounts recovered from the date of
default until the date of collection at the rate specified in Exhibit “C”
attached hereto.  Nothing herein shall prevent any party from suing any
defaulting party to collect consequential damages accruing to such party as a
result of the default.

 

3.  Deemed Non-Consent: The non-defaulting party may deliver a written Notice of
Non-Consent Election to the  defaulting party at any time after the expiration
of the thirty-day cure period following delivery of the Notice of Default, in
which event if the billing is for the drilling a new well or the Plugging Back,
Sidetracking, Reworking or Deepening of a  well which is to be or has been
plugged as a dry hole, or for the Completion or Recompletion of any well, the
defaulting party will be conclusively deemed to have elected not to participate
in the operation and to be a Non-Consenting Party with respect thereto under
Article VI.B. or VI.C., as the case may be, to the extent of the costs unpaid by
such party, notwithstanding any election to participate theretofore made.  If
election is made to proceed under this provision, then the non-defaulting
parties may not elect to sue for the unpaid amount pursuant to Article VII.D.2.

 

Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure its default by paying its unpaid
share of costs plus interest at the rate set forth in Exhibit “C,” provided,
however, such  payment shall not prejudice the rights of the non-defaulting
parties to pursue remedies for damages incurred by the non-defaulting parties as
a result of the default.  Any interest relinquished pursuant to this
Article VII.D.3. shall be offered to the non-defaulting parties in proportion to
their interests, and the non-defaulting parties electing to participate in the
ownership of such interest shall be required to contribute their shares of the
defaulted amount upon their election to participate therein.

 

4.  Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or Non-Operators if Operator is the
defaulting party, may thereafter require advance payment from the defaulting
party of such defaulting party’s anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may  be, would be entitled to
reimbursement under any provision of this agreement, whether or not such expense
was the subject of  the previous default.  Such right includes, but is not
limited to, the right to require advance payment for the estimated costs of
drilling a well or Completion of a well as to which an election to participate
in drilling or Completion has been made.  If the defaulting party fails to pay
the required advance payment, the non-defaulting parties may pursue any of the
remedies provided in the Article VII.D. or any other default remedy provided
elsewhere in this agreement. Any excess of funds advanced remaining when the
operation is completed and all costs have been paid shall be promptly returned
to the advancing party.

 

5.  Costs and Attorneys’ Fees: In the event any party is required to bring legal
proceedings to enforce any financial obligation of a party hereunder, the
prevailing party in such action shall be entitled to recover all court costs,
costs of  collection, and a reasonable attorney’s fee, which the lien provided
for herein shall also secure.

 

E.  Rentals, Shut-in Well Payments and Minimum Royalties:

 

Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the party or parties who subjected such
lease to this agreement at its or their expense.  In the event two or more
parties own and have contributed interests in the same lease to this agreement,
such parties may designate one of such parties to make said payments for and on
behalf of all such parties.  Any party may request, and shall be entitled to
receive, proper evidence of all such payments.  In the event of failure to make
proper payment of any rental, shut-in well payment or minimum royalty through
mistake or oversight where such payment is required to continue the lease in
force, any loss which results from such non-payment shall be borne in accordance
with the provisions of Article IV.B.2.

 

F.  Taxes:

 

Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property subject to this agreement
which by law should be rendered for such taxes, and it shall pay all such taxes
assessed thereon before they become delinquent.  Prior to the rendition date,
each Non-Operator shall furnish Operator information as to burdens (to include,
but not be limited to, royalties, overriding royalties and production payments)
on Leases and Oil and Gas Interests contributed by such Non-Operator.  If the
assessed valuation of any Lease is reduced by reason of its being subject to
outstanding excess royalties, overriding royalties or production payments, the
reduction in ad valorem taxes resulting therefrom shall inure to the benefit of
the owner or owners of such Lease, and Operator shall adjust the charge to  such
owner or owners so as to reflect the benefit of such reduction.  If the ad
valorem taxes are based in whole or in part upon separate valuations of each
party’s working interest, then notwithstanding anything to the contrary herein,
charges to the joint account shall be made and paid by the parties hereto in
accordance with the tax value generated by each party’s working interest. 
Operator shall bill the other parties for their proportionate shares of all tax
payments in the manner provided in Exhibit “C.”

 

14

--------------------------------------------------------------------------------


 

If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner prescribed by law, and prosecute
the protest to a final determination, unless all parties agree to abandon the
protest prior to final determination.  During the pendency of administrative or
judicial proceedings, Operator may elect to pay, under protest, all such taxes
and any interest and penalty.  When any such protested assessment shall have
been finally determined, Operator shall pay the tax for the joint account,
together with any interest and penalty accrued, and the total cost shall then be
assessed against the parties, and be paid by them, as provided in Exhibit “C.”

 

Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party’s share of Oil and Gas produced under the terms of this
agreement.

 

ARTICLE VIII.

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

 

A. Surrender of Leases:

 

The Leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole or in part unless all parties
consent thereto.

 

However, should any party desire to surrender its interest in any Lease or in
any portion thereof, such party shall give written notice of the proposed
surrender to all parties, and the parties to whom such notice is delivered shall
have thirty (30) days after delivery of the notice within which to notify the
party proposing the surrender whether they elect to consent thereto.  Failure of
a  party to whom such notice is delivered to reply within said 30-day period
shall constitute a consent to the surrender of the Leases described in the
notice.  If all parties do not agree or consent thereto, the party desiring to
surrender shall assign, without express or implied warranty of title, all of its
interest in such Lease, or portion thereof, and any well, material and equipment
which may be located thereon and any rights in production thereafter secured, to
the parties not consenting to such surrender.  If the interest of the assigning
party is or includes an Oil and Gas Interest, the assigning party shall execute
and deliver to the party or parties not  consenting to such surrender an oil and
gas lease covering such Oil and Gas Interest for a term of one (1) year and so
long thereafter as Oil and/or Gas is produced from the land covered thereby,
such lease to be on the form attached hereto as Exhibit “B.” Upon such
assignment or lease, the assigning party shall be relieved from all obligations
thereafter accruing, but not theretofore accrued, with respect to the interest
assigned or leased and the operation of any well attributable thereto, and the
assigning party shall have no further interest in the assigned or leased
premises and its equipment and production other than the royalties retained in
any lease made under the terms of this Article.  The party assignee or lessee
shall pay to the party assignor or lessor the  reasonable salvage value of the
latter’s interest in any well’s salvable materials and equipment attributable to
the assigned or leased acreage.  The value of all salvable materials and
equipment shall be determined in accordance with the provisions of Exhibit “C,”
less the estimated cost of salvaging and the estimated cost of plugging and
abandoning and restoring the surface.  If such value is less than such costs,
then the party assignor or lessor shall pay to the party assignee or lessee the
amount of such deficit.  If the  assignment or lease is in favor of more than
one party, the interest shall be shared by such parties in the proportions that
the  interest of each bears to the total interest of all such parties.  If the
interest of the parties to whom the assignment is to be made varies according to
depth, then the interest assigned shall similarly reflect such variances.

 

Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor’s, lessor’s or surrendering party’s interest as it was
immediately before the assignment, lease or surrender in the balance of the
Contract Area; and the acreage assigned, leased or surrendered, and subsequent
operations thereon, shall not thereafter be subject to the terms and provisions
of this agreement but shall be deemed subject to an Operating Agreement in the
form of this agreement.

 

B. Renewal or Extension of Leases:

 

If any party secures a renewal or replacement of an Oil and Gas Lease or
Interest subject to this agreement, then all other parties shall be notified
promptly upon such acquisition.  The parties notified shall have the right for a
period of thirty (30) days following delivery of such notice in which to elect
to participate in the ownership of the renewal or replacement Lease, insofar as
such Lease affects lands within the Contract Area, by paying to the party who
acquired it their proportionate shares of the acquisition cost allocated to that
part of such Lease within the Contract Area, which shall be in proportion to the
interest held at that time by the parties in the Contract Area.  Each party who
participates in the purchase of a renewal or replacement Lease shall be given an
assignment of its proportionate interest therein by the acquiring party.

 

If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement Lease, it shall be owned by the parties who elect to
participate therein, in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all parties participating
in the purchase of such renewal or replacement Lease.  The acquisition of a
renewal or replacement Lease by any or all of the parties hereto shall not cause
a readjustment of the interests of the parties stated in Exhibit “A,” but any
renewal or replacement Lease in which less than all parties elect to participate
shall be subject to this agreement, which interests shall be stated in a
separate Exhibit A for those leases.

 

If the interests of the parties in the Contract Area vary according to depth,
then their right to participate proportionately in renewal or replacement Leases
and their right to receive an assignment of interest shall also reflect such
depth variances.

 

The provisions of this Article shall apply to renewal or replacement Leases
whether they are for the entire interest covered by  the expiring Lease or cover
only a portion of its area or an interest therein.  Any renewal or replacement
Lease taken before the expiration of its predecessor Lease, or taken or
contracted for or becoming effective within six (6) months after the expiration
of the existing Lease, shall be subject to this provision so long as this
agreement is in effect at the time of such acquisition or at the time the
renewal or replacement Lease becomes effective; but any Lease taken or
contracted for more than six (6) months after the expiration of an existing
Lease shall not be deemed a renewal or replacement Lease and shall not be
subject to the provisions of this  agreement.

 

The provisions in this Article shall also be applicable to extensions of Oil and
Gas Leases.

 

C. Acreage or Cash Contributions:

 

While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other operation on the Contract Area,
such contribution shall be paid to the party who conducted the drilling or other
operation and shall be applied by it against the cost of such drilling or other
operation.  If the contribution be in the form of acreage, the party to whom the
contribution is made shall promptly tender an assignment of the acreage, without
warranty of title, to the Drilling Parties in the proportions said Drilling
Parties shared the cost of drilling the well.  Such acreage shall become a
separate Contract Area and, to the  extent possible, be governed by provisions
identical to this agreement.  Each party shall promptly notify all other parties
of any acreage or cash contributions it may obtain in support of any well or any
other operation on the Contract Area.  The above provisions shall also be
applicable to optional rights to earn acreage outside the Contract Area which
are in support of well drilled inside Contract Area.

 

15

--------------------------------------------------------------------------------


 

If any party contracts for any consideration relating to disposition of such
party’s share of substances produced hereunder, such consideration shall not be
deemed a contribution as contemplated in this Article VIII.C.

 

D. Assignment; Maintenance of Uniform Interest:

 

For the purpose of maintaining uniformity of ownership in the Contract Area in
the Oil and Gas Leases, Oil and Gas Interests, wells, equipment and production
covered by this agreement no party shall sell, encumber, transfer or make other
disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests
embraced within the Contract Area or in wells, equipment and production unless
such disposition covers either:

 

1.     the entire interest of the party in all Oil and Gas Leases, Oil and Gas
Interests, wells, equipment and production; or

 

2.               an equal undivided percent of the party’s present interest in
all Oil and Gas Leases, Oil and Gas Interests, wells, equipment and production
in the Contract Area.

 

Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement and shall be made without prejudice
to the right of the other parties, and any transferee of an ownership interest
in any Oil and Gas Lease or Interest shall be deemed a party to this agreement
as to the interest conveyed from and after the effective date of the transfer of
ownership; provided, however, that the other parties shall not be required to
recognize any such sale, encumbrance, transfer or other disposition for any
purpose hereunder until thirty (30) days after they have received a copy of the 
instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee.  No assignment or other disposition of interest by
a party shall relieve such party of obligations previously incurred by such
party hereunder with respect to the interest transferred, including without
limitation the obligation of a party to pay all costs attributable to an
operation conducted hereunder in which such party has agreed to participate
prior to making such assignment, and the lien and security interest granted by
Article VII.B. shall continue to burden the interest transferred to secure
payment of any such obligations.



If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may require such co-owners to
appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party’s
share of the joint expenses, and to deal generally with, and with power to 
bind, the co-owners of such party’s interest within the scope of the operations
embraced in this agreement; however, all such co-owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of  the Oil and Gas produced from the Contract Area and they
shall have the right to receive, separately, payment of the sale proceeds
thereof.

 

E. Waiver of Rights to Partition:

 

If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an undivided interest in the
Contract Area waives any and all rights it may have to partition and have set
aside to it in severalty its undivided interest therein.

 

ARTICLE IX.

INTERNAL REVENUE CODE ELECTION

 

If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the  parties have not otherwise agreed to
form a tax partnership pursuant to Exhibit “G” or other agreement between them,
each party thereby affected elects to be excluded from the application of all of
the provisions of Subchapter “K,” Chapter 1, Subtitle “A,” of the Internal
Revenue Code of 1986, as amended (“Code”), as permitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder.  Operator is
authorized and directed to execute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by Treasury Regulation §1.761.  Should there be any
requirement that each party hereby affected give further evidence of this
election, each such party shall execute such documents and furnish such other
evidence as may be required by the Federal Internal Revenue Service or as may be
necessary to evidence this election.  No such party shall give any notices or
take any other action inconsistent with the election made hereby.  If any
present or future income tax laws of the state or states in which the Contract
Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter “K,” Chapter 1, Subtitle “A,” of the
Code, under which an election similar to that provided by Section 761 of the
Code is permitted, each party hereby affected shall make such election as may be
permitted or required by such laws.  In making the foregoing election, each such
party states that the income derived by such party from operations hereunder can
be adequately determined without the computation of partnership taxable income.

 

ARTICLE X.

CLAIMS AND LAWSUITS

 

Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed  twenty
thousand and No/100 Dollars ($  20,000) and if the payment is in complete
settlement of such claim or suit.  If the amount required for settlement exceeds
the above amount, the parties hereto shall assume and take over the further
handling of the claim or suit, unless such authority is delegated to Operator. 
All costs and expenses of handling settling, or otherwise discharging such claim
or suit shall be a the joint expense of the parties participating in the
operation from which the claim or suit arises.  If a claim is made against any
party or if any party is sued on account of any matter arising from operations
hereunder over which such individual has no control because of the rights given
Operator by this agreement, such party shall immediately notify all other
parties, and the claim or suit shall be treated as any other claim or suit
involving operations hereunder.

 

16

--------------------------------------------------------------------------------


 

ARTICLE XI.

FORCE MAJEURE

 

If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than the obligation to indemnify
or make money payments or furnish security, that party shall give to all other
parties prompt written notice of the force majeure with reasonably full
particulars concerning it; thereupon, the obligations of the  party giving the
notice, so far as they are affected by the force majeure, shall be suspended
during, but no longer than, the  continuance of the force majeure.  The term
“force majeure,” as here employed, shall mean an act of God, strike, lockout, or
other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightening, fire, storm, flood or other act of nature, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment, and any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of the party
claiming suspension.

 

The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable.  The requirement that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes, lockouts, or other labor difficulty by the party
involved, contrary to its wishes; how all such difficulties shall be handled
shall be entirely within the discretion of the party concerned.

 

ARTICLE XII.

NOTICES

 

All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise specifically provided, shall be in writing
and delivered in person or by United States mail, courier service, telegram,
telex, telecopier or any other form of facsimile, postage or charges prepaid,
and addressed to such parties at the addresses listed on Exhibit “A.”  All
telephone or oral notices permitted by this agreement shall be confirmed
immediately thereafter by written notice.  The originating and responsive notice
given under any provision hereof shall be deemed delivered only when received by
the party to whom such notice is directed, and the time for such party to
deliver any notice in response thereto shall run from the date the notice is
received.  “Receipt” for purposes of this agreement with respect to written
notice delivered hereunder shall be actual delivery of the notice to the address
of the party to be notified specified in accordance with this agreement, or to
the telecopy, facsimile or telex machine of such party.  When response is
required within 24 or 48 hours, such response shall be given orally or by
telephone, telex, telecopy or other facsimile within such period.  Each party
shall have the right to change its address at any time, and from time to time,
by giving written notice thereof to all other parties.  If a party is not
available to receive notice orally or by telephone when a party attempts to
deliver a notice required to be delivered within 24 or 48 hours, the notice may
be delivered in writing by any other method specified herein and shall be deemed
delivered in the same manner provided above for any responsive notice.

 

ARTICLE XIII.

TERM OF AGREEMENT

 

This agreement shall remain in full force and effect as to the Oil and Gas
Leases and/or Oil and Gas Interests subject hereto for the period of time
selected below; provided, however, no party hereto shall ever be construed as
having any right, title or interest in or to any Lease or Oil and Gas Interest
contributed by any other party beyond the term of this agreement.

 

ý            Option No. 1: So long as any of the Oil and Gas Leases subject to
this agreement remain or are continued in force as to any part of the Contract
Area, whether by production, extension, renewal or otherwise.

 

o            Option No. 2: In the event the well described in Article VI.A., or
any subsequent well drilled under any provision of this agreement, results in
the Completion of a well as a well capable of production of Oil and/or Gas in
paying quantities, this agreement shall continue in force so long as any such
well is capable of production, and for an additional period of              
days thereafter; provided, however, if, prior to the expiration of such
additional period, one or more of the parties hereto are engaged in drilling,
Reworking, Deepening, Sidetracking, Plugging Back, testing or attempting to
Complete or Re-complete a well or wells hereunder, this agreement shall continue
in force until such operations have been completed and if production results
therefrom, this agreement shall continue in force as provided herein.  In the
event the well described in Article VI.A., or any subsequent well drilled
hereunder, results in a dry hole, and no other well is capable of producing Oil
and/or Gas from the Contract Area, this agreement shall terminate unless
drilling, Deepening, Sidetracking, Completing, Re-completing, Plugging Back or
Reworking operations are commenced within               days from the date of
abandonment of said well.  “Abandonment” for such purposes shall mean either (i)
a decision by all parties not to conduct any further operations on the well or
(ii) the elapse of 180 days from the conduct of any  operations on the well,
whichever first occurs.

 

The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any remedy therefor which has accrued
or attached prior to the date of such termination.

 

Upon termination of this agreement and the satisfaction of all obligations
hereunder, in the event a memorandum of this  Operating Agreement has been filed
of record, Operator is authorized to file of record in all necessary recording
offices a  notice of termination, and each party hereto agrees to execute such a
notice of termination as to Operator’s interest, upon  request of Operator, if
Operator has satisfied all its financial obligations.

 

ARTICLE XIV.

COMPLIANCE WITH LAWS AND REGULATIONS

 

A. Laws, Regulations and Orders:

 

This agreement shall be subject to the applicable laws of the state in which the
Contract Area is located, to the valid rules, regulations, and orders of any
duly constituted regulatory body of said state; and to all other applicable
federal, state, and local laws, ordinances, rules, regulations and orders.

 

B. Governing Law:

 

This agreement and all matters pertaining hereto, including but not limited to
matters of performance, non-performance, breach, remedies, procedures, rights,
duties, and interpretation or construction, shall be governed and determined by
the law of the state in which the Contract Area is located.  If the Contract
Area is in two or more states, the law of the state of Kansas shall govern.

 

C. Regulatory Agencies:

 

Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights, privileges, or obligations
which Non-Operators may have under federal or state laws or under rules,
regulations or

 

17

--------------------------------------------------------------------------------


 

orders promulgated under such laws in reference to oil, gas and mineral
operations, including the location, operation, or production of wells, on tracts
offsetting or adjacent to the Contract Area.

 

With respect to the operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages, injuries, claims and causes of action
arising out of, incident to or resulting directly or indirectly from Operator’s
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or Federal Energy Regulatory Commission or predecessor or
successor agencies to the extent such interpretation or application was made in
good faith and does not constitute gross negligence.  Each Non-Operator further
agrees to reimburse Operator for such Non-Operator’s share of  production or any
refund, fine, levy or other governmental sanction that Operator may be required
to pay as a result of such an incorrect interpretation or application, together
with interest and penalties thereon owing by Operator as a result of such
incorrect interpretation or application.

 

ARTICLE XV.

MISCELLANEOUS

 

A. Execution:

 

This agreement shall be binding upon each Non-Operator when this agreement or a
counterpart thereof has been executed by such Non-Operator and Operator
notwithstanding that this agreement is not then or thereafter executed by all
of  the parties to which it is tendered or which are listed on Exhibit “A” as
owning an interest in the Contract Area or which own, in fact, an interest in
the Contract Area.  Operator may, however, by written notice to all
Non-Operators who have become bound by this agreement as aforesaid, given at any
time prior to the actual spud date of the Initial Well but in no  event later
than five days prior to the date specified in Article VI.A. for commencement of
the Initial Well, terminate this agreement if Operator in its sole discretion
determines that there is insufficient participation to justify commencement of 
drilling operations.  In the event of such a termination by Operator, all
further obligations of the parties hereunder shall cease as of such
termination.  In the event any Non-Operator has advanced or prepaid any share of
drilling or other costs hereunder, all sums so advanced shall be returned to
such Non-Operator without interest.  In the event Operator proceeds with
drilling operations for the Initial Well without the execution hereof by all
persons listed on Exhibit “A” as having a current working interest in such well,
Operator shall indemnify Non-Operators with respect to all costs incurred for
the Initial Well which would have been charged to such person under this
agreement if such person had executed the same and Operator shall receive all
revenues which would have been received by such person under this agreement if
such person had executed the same.

 

B. Successors and Assigns:

 

This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, devisees, legal representatives,
successors and assigns, and the terms hereof shall be deemed to run with the
Leases or  Interests included within the Contract Area.

 

C. Counterparts:

 

This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.

 

D. Severability:

 

For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws, this agreement shall not be
severable, but rather must be assumed or rejected in its entirety, and the
failure of any party to this agreement to comply with all of its financial
obligations provided herein shall be a material default.

 

ARTICLE XVI.

OTHER PROVISIONS

 

A.           Prompt Response to Notice:

 

Notwithstanding anything to the contrary herein, all periods of time set forth
for responses to notices and consents shall be inclusive of Saturday, Sunday and
legal holidays.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this agreement shall be effective as of the 1st
                  day of July                   , 2003.  Woolsey Operating
Company, LLC, who has prepared and circulated this form for execution,
represents and warrants that the form was printed from and, with the
exception(s) listed below, is identical to the AAPL Form 610-1989 Model Form
Operating Agreement, as published in computerized form by Forms On-A-Disk, Inc. 
No changes, alterations, or modifications, other than those made by
strikethrough and/or insertion and that are clearly recognizable as changes in
Articles as shown, have been made to the form.

 

 

ATTEST OR WITNESS:

 

 

OPERATOR – Woolsey Operating Company, LCC

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

I. Wayne Woolsey

 

 

 

Type or print name

 

 

 

 

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

Date

July 23, 2003

 

 

 

 

 

 

 

 

Tax ID or S.S. No. 43-1984904

 

NON-OPERATORS

 

 

 

 

 

BETA OIL & GAS, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

David A. Wilkins

 

 

 

 

 

Type or print name

 

 

 

 

 

 

 

 

 

Title President & CEO

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

Tax ID or S.S. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type or print name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

Tax ID or S.S. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type or print name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

Tax ID or S.S. No.

 

 

 

19

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

Note: The following forms of acknowledgment are the short forms approved by the
Uniform Law on Notarial Acts.

 

The validity and effect of these forms in any state will depend upon the
statutes of that state.

 

 

Acknowledgment in representative capacity:

 

State of Kansas

)

 

 

 

) ss.

 

 

County of Sedgwick

)

 

This instrument was acknowledged before me on July 23, 2003 by I. Wayne Woolsey
as Manager of Woolsey Operating Company, LLC
                                                .

 

(Seal, if any)

 

 

 

 

 

 

Notary Ava Ross

 

 

 

 

 

 

My commission expires: February 4, 2007

 

 

 

Acknowledgment in representative capacity:

 

State of Oklahoma

)

 

 

 

) ss.

 

 

County of

)

 

This instrument was acknowledged before me on
                                                by David A. Wilkins as President
& CEO of Beta Oil & Gas,
Inc.                                                                      .

 

 

(Seal, if any)

 

 

 

 

 

 

Notary

 

 

 

 

 

 

My commission expires:

 

 

 

20

--------------------------------------------------------------------------------